
	

114 HR 2550 IH: Medical Imaging Modernization Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2550
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide Medicare payment incentives to
			 transition from traditional x-ray imaging to digital radiography, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Medical Imaging Modernization Act of 2015. 2.Medicare payment incentive for the transition from traditional x-ray imaging to digital radiography and other Medicare imaging payment provision (a)Physician fee schedule (1)Payment incentive for transition (A)In generalSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended by adding at the end the following new paragraph:
						
							(9)Special rule to incentivize transition from traditional x-ray imaging to digital radiography
 (A)Limitation on payment for film x-ray imaging servicesIn the case of imaging services that are X-rays taken using film and that are furnished during 2017 or a subsequent year, the payment amount for the technical component (including the technical component portion of a global fee) of such services that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this section) for such year shall be reduced by 20 percent.
 (B)Phased-in limitation on payment for computed radiography imaging servicesIn the case of imaging services that are X-rays taken using computed radiography technology— (i)in the case of such services furnished during 2018, 2019, 2020, 2021, or 2022 the payment amount for the technical component (including the technical component portion of a global fee) of such services that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this section) for such year shall be reduced by 7 percent; and
 (ii)in the case of such services furnished during 2023 or a subsequent year, the payment amount for the technical component (including the technical component portion of a global fee) of such services that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this section) for such year shall be reduced by 10 percent.
 (C)Computed radiography technology definedFor purposes of this paragraph, the term computed radiography technology means cassette-based imaging which utilizes an imaging plate to create the image involved. (D)ImplementationIn order to implement this paragraph, the Secretary shall adopt appropriate mechanisms which may include use of modifiers..
 (B)Exemption from budget neutralitySection 1848(c)(2)(B)(v) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(v)) is amended, by adding at the end the following new subclause:
						
 (X)Reduced expenditures attributable to incentives to transition to digital radiographyEffective for fee schedules established beginning with 2017, reduced expenditures attributable to subparagraph (A) of subsection (b)(9) and effective for fee schedules established beginning with 2018, reduced expenditures attributable to subparagraph (B) of such subsection..
 (2)Elimination of application of multiple procedure payment reductionSection 1848(b)(4) of the Social Security Act (42 U.S.C. 1395w–4(b)(4)) is amended by adding at the end the following new subparagraph:
					
						(E)Elimination of application of multiple procedure payment reduction
 (i)In generalNot later than January 1, 2016, the Secretary shall not apply a multiple procedure payment reduction policy to the professional component of imaging services furnished in any subsequent year that is prior to a year in which the Secretary conducts and publishes, as part of the Medicare Physician Fee Schedule Proposed Rule for a year, the empirical analysis described in clause (ii).
 (ii)Empirical analysis describedThe empirical analysis described in this clause is an analysis of the Resource-Based Relative Value Scale (commonly known as the RBRVS) Data Manager information that is used to determine what, if any, efficiencies exist within the professional component of imaging services when two or more studies are performed on the same patient on the same day. Such empirical analysis shall include—
 (I)work sheets and other information detailing which physician work activities performed given the typical vignettes were assigned reduction percentages of 0, 25, 50, 75 and 100 percent;
 (II)a discussion of the clinical aspects that informed the assignment of the reduction percentages described in subclause (I);
 (III)an explanation of how the percentage reductions for pre-, intra and post-service work were determined and calculated; and
 (IV)a demonstration that the Centers for Medicare & Medicaid Services has consulted with practicing radiologists to gain knowledge of how radiologists interpret studies of multiple body parts on the same individual on the same day..
 (b)Payment incentive for transition under hospital outpatient prospective payment systemSection 1833(t)(16) of the Social Security Act (42 U.S.C. 1395(t)(16)) is amended by adding at the end the following new subparagraph:
				
 (F)Payment incentive for the transition from traditional x-ray imaging to digital radiographyNotwithstanding the previous provisions of this subsection: (i)Limitation on payment for film x-ray imaging servicesIn the case of imaging services that are X-rays taken using film and that are furnished during 2017 or a subsequent year, the payment amount for the technical component (including the technical component portion of a global fee) of such services that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this subsection) for such year shall be reduced by 20 percent.
 (ii)Phased-in limitation on payment for computed radiography imaging servicesIn the case of imaging services that are X-rays taken using computed radiography technology (as defined in section 1848(b)(9)(C))—
 (I)in the case of such services furnished during 2018, 2019, 2020, 2021, or 2022 the payment amount for the technical component (including the technical component portion of a global fee) of such services that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this subsection) for such year shall be reduced by 7 percent; and
 (II)in the case of such services furnished during 2023 or a subsequent year, the payment amount for the technical component (including the technical component portion of a global fee) of such services that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this subsection) for such year shall be reduced by 10 percent.
 (iii)Application without regard to budget neutralityThe reductions made under this paragraph— (I)shall not be considered an adjustment under paragraph (2)(E); and
 (II)shall not be implemented in a budget neutral manner..  